Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 20-37 are pending.
This Application has been granted Special Status under the Patent Prosecution Highway (PPH) Examination Program. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Priority
This application filed on 03/31/2021, is a CON of U.S. application no. 15/843,070, filed on 12/15/2017 (U.S. patent No. 10,973,808), which is a CON of U.S. application No. 14/903,779, filed on 01/08/2016 (ABN), which is a 371 of PCT/KR2014/008893, filed on 09/24/2014, which claims priority to KR application Nos: i) 10-2013-0124072, filed on October 17, 2013; and ii) 10-2014-0081087, filed on June 30, 2014. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.







Claim Rejections - 35 USC § 112-2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation “0.05L to 0.2L of said water-soluble solvent”, in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 37 lacks antecedent basis because claim 20 from which claim 37 depends, recites the limitation “said water-soluble solvent is 0.1L-1.0L”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-23 and 26-37 are rejected under 35 U.S.C. 103 as being unpatentable over: i) Borody et al (hereinafter, “Borody”, WO2012079118A1, published 06/21/2012); ii) Shi (US Pub. No. 20100022462, published 01/28/2010) and in view of: i) Barras et al (hereinafter, “Barras”, WO2004037292A1, published 05/06/2004); and ii) Halphen et al (hereinafter, “Halphen”, WO2012123720A1, published 09/20/2012). 
Independent claim 20 is drawn to a bowel cleansing composition comprising:
10 g/L to 500 g/L of at least one of xylitol or sorbitol or glycerol or erythritol etc; 
15 g/L to 500 g/L of ascorbic acid or ascorbic acid and ascorbic acid salt; and
0.1 L to 1.0 L of a water-soluble solvent.
Regarding claim 20:
i) Borody teaches a bowel cleansing composition comprising erythritol or suitable polyol substitute isoforms or mixtures thereof. Please see page 1, lines 4-7, page 3, lines 5-27, page 8, line 24, page 18, lines 4-11 and Example at page 13. Borody teaches:
about 1 g to 40 g erythritol or suitable polyol substitute isoforms (e.g., xylitol, sorbitol, mannitol, ribitol, lactitol), or mixtures thereof. Please see page, lines 8, 10-16 and page 21, lines 6-7.
about 1 mg to about 1000 mg bisacodyl or equivalent (see page 3, lines 7-11, page 6, lines 18-24 and Example  at page 13).
 no more than about 2 L (see page 19, lines 2-3) of water or  tea or  diet coke, sugar-free juices or drinks as fluids to be ingested. Please see page 18, lines 9-10 and 32-33.
ii) Shi teaches that sugar alcohols (e.g., erythritol, xylitol, sorbitol and mannitol), can be employed in the formulation of a bowel cleansing composition because sugar alcohol: a) is a powerful and delicious appetite suppressant; b) gives full feeling and increases bowel movement; and c) is incompletely absorbed and metabolized by the body, and consequently contribute fewer calories. Please see ¶s 0007, 0009 and 0016-0017. The composition can comprise from about 35 wt% (350 g/L) to about 70 wt% (700 g/L) of sugar alcohol. Please see ¶ 0022.
The claimed: i) 10 g/L to 500 g/L of at least one sugar alcohol; and ii) 0.1 L to 1.0 L of a water-soluble solvent, are art-recognized variables (see discussions above). Therefore, the selection of a specific amount of the: i) at least one sugar alcohol; and ii) water, would have been routinely determined and optimized in the pharmaceutical art. 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). 
In the instant case, because the claimed: i) 10 g/L to 500 g/L of at least one sugar alcohol; and ii) 0.1 L to 1.0 L of a water-soluble solvent, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Borody and Shi differ from claim 20 only insofar as the cited references do not combine to explicitly teach ascorbic acid in a bowel cleansing composition. However, Borody teaches that the bowel cleansing composition can further comprise ascorbic acid (see page 11, line 10).
1) Barras is cited for teaching that the presence of ascorbic acid or a salt thereof, in a colon cleansing composition, is said to reduce the required volume of solution to 3 Liters or less. Please see page 4.
2) Halphen is cited for teaching a bowel cleansing composition comprising water and 50 g/L to 450 g/L of ascorbic acid, one or more salts of ascorbic acid or a mixture of ascorbic acid and one or more salts of ascorbic acid. Please see pages 2-4 and 6. The composition provides satisfactory cleansing of colon with ingestion of a smaller total volume of solution than the standard 2 or 4 liter solutions of the prior art (emphasis added). Please see page 2.
 Halphen teaches that a subject can take a clear liquid volume in the range of 100 ml (0.1L) to 1200 ml (1.2 L), with the composition (see page 8). Typically the clear fluid is a water-based beverage, including, for example, water, lemonade and cola drinks (see page 9).
The claimed: i) 15 g/L to 500 g/L of ascorbic acid or ascorbic acid and ascorbic acid salt; and ii) 0.1 L to 1.0 L of a water-soluble solvent, are art-recognized variables (see discussions above). Therefore, the selection of a specific amount of the:  i) 15 g/L to 500 g/L of ascorbic acid or ascorbic acid and ascorbic acid salt; and ii) 0.1 L to 1.0 L of a water-soluble solvent, would have been routinely determined and optimized in the pharmaceutical art. 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). 
In the instant case, because the claimed: i) 15 g/L to 500 g/L of ascorbic acid or ascorbic acid and ascorbic acid salt; and ii) 0.1 L to 1.0 L of a water-soluble solvent, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Accordingly, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Borody and Shi with Barras and Halphen in order to employ appropriate amount(s) of the at least one sugar alcohol (e.g., erythritol), ascorbic acid and a water-soluble solvent (e.g., water), within the limits of the disclosures of Borody, Shi, Barras and Halphen in order to arrive at the invention of instant claim 20. 
The person skilled in the art would have considered using a sugar alcohol (e.g., erythritol), because sugar alcohol: a) is a powerful and delicious appetite suppressant; b) gives full feeling and increases bowel movement; and c) is incompletely absorbed and metabolized by the body, and consequently contribute fewer calories. Please see discussions above.
The skilled artisan would have also considered using ascorbic acid or ascorbic acid and ascorbic acid salt, in order to reduce the required volume of solution to a volume less than the standard 2 to 4 liters of the prior art (see discussions above).
A person skilled in the art would have had a reasonable expectation that the composition would exhibit utility as a bowel cleansing composition. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Although the compositions of Borody, Shi, Barras and Halphen include additional elements, which are not recited in the instant claim 20, the claim recites the transitional term "comprising", which is: i) synonymous with "including," "containing," or "characterized by," ii) inclusive or open-ended and iii) does not exclude additional, unrecited elements. Please M.P.E.P. § 2111.03.  
Regarding claim 21, the claimed 5 mg/L to 50 mg/L of bisacodyl is an art-recognized variable (see discussions above). Therefore, the selection of a specific amount of the bisacodyl, would have been routinely determined and optimized in the pharmaceutical art. 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). 
In the instant case, because the claimed 5 mg/L to 50 mg/L of bisacodyl, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claim 22, Borody teaches that a composition of the invention can be formulated in the form of a suspension (see page 22, lines 22-23).
Regarding claim 23, Borody teaches that in one embodiment, adequate visualization of the bowel lumen of a colon is further enhanced by addition of a simethicone or similar surfactant agent to a formulation or preparation of the invention. This can reduce bubbling often seen at colonoscopy that obscures visualization. Please see page 17, lines 16-17. The simethicone, or any mixture of dimethylpolysiloxane and silica gel or similar surfactant, is added in an amount of between 5 mg and 450 mg (see page 22, lines 16-18). Since the claimed dosage range for the simethicone is art-recognized variables (see discussions above), the selection of a specific amount of the simethicone, would have been routinely determined and optimized in the pharmaceutical art. 
	 A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). 
In the instant case, because the claimed dosage range for the simethicone, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claims 26-28, the cited references combine to teach one or more sugar alcohols selected from the group that includes xylitol and sorbitol xylitol, or a mixture thereof (see discussions above).
Regarding claim 29, Halphen teaches that in alternative embodiments the ascorbate component comprises (or consists essentially of): i) sodium ascorbate and ascorbic acid that may be present in a weight ratio of sodium ascorbate : ascorbic acid from 1:10 to 10:1; or ii) sodium ascorbate and magnesium ascorbate that may be present in a weight ratio of sodium ascorbate : magnesium ascorbate from 1:10 to 10:1. Please see page 4. 
The recited ratio range 99:1 to 1.5:1 (60:40), overlaps with the ratio range of the prior art (see discussions above). Therefore, the selection of a specific ratio of ascorbic acid to salt, would have been routinely determined and optimized in the pharmaceutical art. 
	 A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). 
In the instant case, because the claimed ratio range of ascorbic acid to salt, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claims 30-31, Borody teaches water or tea or diet coke (a carbonated water), sugar-free juices or drinks (see discussions above).
Regarding claims 32-34, the claimed dosage ranges for the: i) at least one sugar alcohol; ii) ascorbic acid or a mixture of ascorbic acid and ascorbic acid salt; and iii) a water-soluble solvent, are art-recognized variables (see discussions above). Therefore, the selection of a specific amount of the: i) at least one sugar alcohol; ii) ascorbic acid or a mixture of ascorbic acid and ascorbic acid salt; and iii) a water-soluble solvent, would have been routinely determined and optimized in the pharmaceutical art. 
	 A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). 
In the instant case, because claimed dosage ranges for the: i) at least one sugar alcohol; ii) ascorbic acid or a mixture of ascorbic acid and ascorbic acid salt; and iii) a water-soluble solvent, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” 
 Regarding claims 35, the cited references combine to teach combine to teach one part product (see discussions above).
Regarding claims 36-37, Borody teaches that in an aspect of the invention, the composition can be formulated into a two part product (see page 4, lines 19-20).
discloses, wherein each component can be in the form of a powder, tablets or granule and the composition is dissolved in a suitable amount of water at the time it is taken (see ¶ 0062).
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
	Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention.

Claims 20-24 and 26-37 are rejected under 35 U.S.C. 103 as being unpatentable over Borody (WO2012079118A1, published 06/21/2012); ii) Shi (US Pub. No. 20100022462, published 01/28/2010) and in view of: i) Barras (WO2004037292, published 05/06/2004); and ii) Halphen (WO2012123720A1, published 09/20/2012), as applied to claims 20-23 and 26-37 supra and further in view of Shaver (WO2012102799A2, published 08/02/2012).
The limitations of claims 20-23, and 26-37 and the corresponding teachings of Borody, Shi, Barras and Halphen are described above, and are hereby incorporated into the instant rejections. 
Claim 24 is similar to claim 20, however, the claim differs slightly in that claim 24, requires a composition further comprising bicarbonate selected from 0.1 g/L to 10 g/L of sodium bicarbonate and 0.1 g/L to 20 g/L of potassium bicarbonate. 
Regarding claim 24, Borody (see page 10, line 8), teaches that the composition can comprise sodium bicarbonate. However, the cited references do not combine to explicitly teach bicarbonate selected from 0.1 g/L to 10 g/L of sodium bicarbonate and 0.1 g/L to 20 g/L of potassium bicarbonate.
Similar to Borody (see discussions above), Shaver teaches a bowel cleansing composition comprising electrolyte such as sodium bicarbonate and potassium bicarbonate (see ¶ 0048). Shaver teaches that sodium bicarbonate (NaHCO3) can be in an amount of between 1.0 g/L to 3.5 g/L and potassium bicarbonate (KHCO3) can be in an amount of between 0.15 g/L to 1.5 g/L. Please see ¶ 0025. 
The claimed dosage ranges for the bicarbonate, is art-recognized variables (see discussions above). Therefore, the selection of a specific amount of the bicarbonate, would have been routinely determined and optimized in the pharmaceutical art. 
	 A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). 
In the instant case, because claimed dosage ranges for the bicarbonate, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Accordingly, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Borody, Shi, Barras and Halphen with Shaver, in order to employ appropriate amount(s) of the NaHCO3 or KHCO3, within the limits of the disclosures of Borody, Shi, Barras, Halphen and Shaver in order to arrive at the invention of instant claim 24. A person skilled in the art would have had a reasonable expectation that the composition would exhibit utility in the cleansing of a G tract, including a colon. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Similar to Borody (see discussions above), Shaver also teaches: i) bisacodyl in an amount of 10 mg/L to 40 mg/L (see ¶ 0050); and ii) that the bowel cleansing composition can be a one part product or a two part product, supplied as a kit (see ¶ 0046).
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
	Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention.

Claims 20-23 and 25-37 are rejected under 35 U.S.C. 103 as being unpatentable over Borody (WO2012079118A1, published 06/21/2012); ii) Shi (US Pub. No. 20100022462, published 01/28/2010) and in view of: i) Barras (WO2004037292, published 05/06/2004); and ii) Halphen (WO2012123720A1, published 09/20/2012), as applied to claims 20-23 and 26-37 supra and further in view of Ayala et al (hereinafter, “Ayala”, US Pub. No. 20070082061, published 04/12/2007).
The limitations of claims 20-23, and 26-37 and the corresponding teachings of Borody, Shi, Barras and Halphen are described above, and are hereby incorporated into the instant rejections. 
Claim 25 is similar to claim 20, however, claim 25 differs slightly from claim 20, in that claim 25, requires a composition further 5 g/L to 50 g/L of ginger or mint or chamomile. 
Regarding claim 25, Borody teaches that the composition can further comprise at least one flavoring agent. Please see page 10, lines 31-32 and reference claim 33. However, the cited references do not combine to explicitly teach ginger or mint or chamomile, as a flavoring agent.
Similar to Borody (see discussions above), Ayala relates to bowel cleansing composition (see abstract) that can further include from 0.3 wt% (3 g/L) to 2.3 wt% (23 g/L), of a flavoring agent. Please see ¶ 0029. Specifically, Ayala teaches 1.3 wt% (13 g/L) ginger ale (as a flavoring agent), in a bowel cleansing composition (see Example 3, ¶s 0036-0037).
The claimed dosage ranges for the ginger, is art-recognized variables (see discussions above). Therefore, the selection of a specific amount of the ginger, would have been routinely determined and optimized in the pharmaceutical art. 
	 A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). 
In the instant case, because claimed dosage ranges for the ginger, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Accordingly, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Borody, Shi, Barras and Halphen with Ayala, in order to employ appropriate amount(s) of the flavoring agent (e.g., ginger), within the limits of the disclosures of Borody, Shi, Barras, Halphen and Ayala in order to arrive at the invention of instant claim 25. A person skilled in the art would have had a reasonable expectation that the composition would exhibit utility in the cleansing of a G tract, including a colon. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
	Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention.
Non-Statutory Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,973,808
Claims 20-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,156,847 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the reference patent are similarly drawn to a bowel cleansing composition.
For example, the claims of the instant application (e.g., instant claim 20),  are drawn to a bowel cleansing composition comprising: i) 10 g/L to 500 g/L of at least one sugar alcohol selected from the group consisting of a list that includes xylitol; ii) 15 g/L to 500 g/L of ascorbic acid or a mixture of ascorbic acid a salt of ascorbic acid; and iii) 0.1 L to 1.0 L of a water-soluble solvent, whereas, the claims of the reference patent No. 10,973,808 (e.g., reference claims 1 and 6), are directed to a bowel cleansing consisting of: i) 10 g/L to 500 g/L of at least one sugar alcohol selected from the group consisting of a list that includes xylitol; ii) 15 g/L to 500 g/L of ascorbic acid or a mixture of ascorbic acid a salt of ascorbic acid; iii) 1 mg/L to 100 mg/L of picosulfate; and iv) 0.1 L to 1.5 L of an aqueous solvent.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter. 
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629